McMurray, Presiding Judge,
dissenting.
I respectfully dissent as I do not agree that the receipts cited by the majority authorized a jury issue as to whether Consolidated delivered goods for the M.D.S. tenant buildout project on December 10, 1990, so as to bring Consolidated’s lien within the three-month window prescribed by OCGA § 44-14-361.1 (a). In my view, the record indicates that the two fixtures delivered on December 10, 1990, were not part of the running account covered by the subcontract between DCG and Summit, but were ordered pursuant to a separate and distinct agreement between Resurgens and DCG. Thus, the last delivery of material DCG needed to complete its contract with Summit was on October 23, 1990, i.e., more than three months before Consolidated *821filed a lien against the premises.3
Georgia’s lien laws are in derogation of the common law and must be strictly construed against the lien claimant. Benning Constr. Co. v. Dykes Paving &c. Co., 263 Ga. 16, 18 (426 SE2d 664). To this extent, it is not only incumbent upon the lien claimant to keep separate accounts and to find out upon what account money is to be paid, the lien claimant must likewise accurately determine upon what project materials are supplied. See Apex Supply Co. v. Commercial Union Ins. Co., 143 Ga. App. 131, 132 (237 SE2d 649); Sears, Roebuck & Co. v. Superior Rigging &c. Co., 120 Ga. App. 412, 413 (1) (170 SE2d 721). To say otherwise would allow a lien claimant to use an invoice under one contract to bootstrap invoices under another contract under which lien rights have long since expired.
In the case sub judice, Consolidated not only failed to accurately prove that the December 10, 1990, invoice was for the M.D.S. project, my study of the evidence shows that the fixtures delivered by Consolidated on December 10, 1990, were part of a project separate from the M.D.S. tenant buildout project. To this extent, I observe that Resurgens’ property manager, Lisa Shirley, clarified that the two fixtures Consolidated delivered on December 10, 1992, were ordered by the tenant who took possession of the M.D.S. space, not by DCG pursuant to completion of the M.D.S. tenant buildout project. This testimony is supported by undisputed proof that a certificate of occupancy issued for the M.D.S. space on October 6, 1990; that the M.D.S. tenant then moved into the space and that the final “punchlist” work was completed on the M.D.S. buildout project at the end of November 1990. Consequently, it is my view that the December 10, 1990, delivery of goods could not possibly have been attributed to the M.D.S. buildout project; that the last date materials were delivered on the M.D.S. project was October 23, 1990, and that Consolidated filed its lien outside the three-month window prescribed by OCGA § 44-14-361.1 (a). I would therefore reverse the trial court’s order denying Resurgens’ motion for directed verdict and motion for judgment n.o.v. based on an untimely filing of Consolidated’s lien against the premises. See Cherokee Culvert Co. v. Gurin, 153 Ga. App. 296 (1) (265 SE2d 106). Compare Schwan’s Sales Enterprises v. Martin Mechanical Contractors, 202 Ga. App. 510 (1) (414 SE2d 727) and Troup Enterprises v. Mitchell, Carrington & Rayfield, Inc., 199 Ga. *822App. 173, 174 (1) (404 SE2d 337) (physical precedent only), where genuine issues of material fact remained regarding work to be performed under original construction contracts.
Decided December 5, 1994
Reconsideration denied December 20, 1994
J. Michael Welch, for appellants.
Zachary & Segraves, J. Ed Segraues, Finn Duerr, for appellee.

 Consolidated asserts there is evidence that it provided other material under the contract between DCG and Summit in December 1990, thereby bringing its lien within the three-month-window prescribed by OCGA § 44-14-361.1 (a). This assertion is not supported by the record. An examination of the trial transcript and the exhibits introduced into evidence at trial reveals that the goods Consolidated refers to were provided on a project DCG was involved with on another floor of Resurgens Plaza, i.e., the “Tiger” project.